Citation Nr: 0124848	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  96-29 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran had active duty from November 1990 to May 1991, 
and from September 1994 to December 1994.  The veteran also 
has service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  In July 2001, the RO informed 
the veteran of the evidence required to establish his claim.  
The RO has not had the opportunity to review the records in 
conjunction with the recently adopted regulations.

The appellant asserts that his tinnitus was caused by 
exposure to loud noises during service in the Persian Gulf.  
He also asserts that his left ear hearing loss was aggravated 
by this noise exposure.  A review of his administrative 
records shows that his job specialty was a military policeman 
and that he served in the Persian Gulf from January to April 
1991.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2001).  The threshold for normal hearing is from 0 to 
20 decibels; higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

An audiogram conducted at the time of a June 1987 periodic 
examination in conjunction with service in the National Guard 
showed hearing loss in the left ear at 3000, 4000, and 6000 
Hertz.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  An 
audiogram conducted in May 1991 showed hearing loss in the 
left ear at 6000 Hertz.  A VA audiological examination showed 
sensorineural hearing loss in the left ear pursuant to 
38 C.F.R. § 3.385.  In view of these facts, the Board is of 
the opinion that additional development is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  The veteran should be scheduled for a 
VA examination by a specialist in ear 
(M.D.) disorders in order to determine the 
nature, severity and etiology of any left 
ear hearing loss and tinnitus.  In 
addition to an audiological evaluation, 
any other testing deemed necessary should 
be performed.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand in conjunction 
with the examination.  It is requested 
that the examiner obtain a detailed 
military and civilian history of noise 
exposure.  Following the examination, it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that any left hearing loss and 
tinnitus diagnosed is related to the in 
service noise exposure. 

If the examiner determines that the left 
ear hearing loss was present at the time 
of the veteran's entry into active duty in 
November 1990, the examiner should render 
an opinion as to whether it is as likely 
as not that the preservice left ear 
hearing loss was aggravated by his active 
military service beyond its natural 
progression.  A complete rationale for all 
opinions expressed should be provided.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




